✎AO 187 (Rev. 7/87) Exhibit and Witness List


                                                 UNITED STATES DISTRICT COURT
                              EASTERN                                                  DISTRICT OF                                    TENNESSEE



                                      USA
                                                                                                                 EXHIBIT AND WITNESS LIST
                                        V.
               COREY MICHAEL SHOCKLEY                                                                                  Case Number: 2:20-CR-24

PRESIDING JUDGE                                                    PLAINTIFF’S ATTORNEY                                      DEFENDANT’S ATTORNEY
 WYRICK                                                             CHRISTIAN LAMPE                                           KAYCEE ROBERTS
TRIAL DATE (S)                                                     COURT REPORTER                                            COURTROOM DEPUTY
 7/8/20                                                             DCR                                                       KIM OTTINGER
 PLF.      DEF.         DATE
                                       MARKED ADMITTED                                                   DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

  W                                                                 SHAUNA MCCULLOUGH-WALKER, U.S.P.O




* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                     Page 1 of    1   Pages

        Case 2:20-cr-00024-DCLC-CRW Document 19 Filed 07/08/20 Page 1 of 1 PageID #: 62
